



EXHIBIT 10.25
INDEMNITY AGREEMENT




This Indemnity Agreement (“Agreement”) is made as of the ___ day of _____, ___
(“Effective Date”), by and between LiveRamp Holdings, Inc., a Delaware
corporation (the "Corporation"), and _______, with reference to the following:


RECITALS


_____________________ (“Executive” or “Indemnitee”) is currently serving in a
leadership position with the Corporation and/or as an officer of the Corporation
and/or a subsidiary(s) of the Corporation, and the Corporation wishes Indemnitee
to continue in such capacity. Indemnitee is willing, under certain
circumstances, to continue in such capacity.


AGREEMENT


1. In order to induce Indemnitee to continue to serve as an Executive of the
Corporation and/or as an officer of any of the Corporation's subsidiaries, and
in consideration for such continued service, the Corporation hereby agrees to
indemnify Indemnitee, and his/her executors, administrators or assigns, for any
amount which he/she is or becomes legally obligated to pay because of any claim
or claims made against him/her because of any act or omission or neglect or
breach of duty, including any actual or alleged error or misstatement or
misleading statement, which he/she commits or suffers while acting in his/her
capacity as an Executive of the Corporation or in his/her capacity as an officer
of any subsidiary of the Corporation and solely because of his/her being such of
the Corporation or any of its subsidiaries. The payments which the Corporation
will be obligated to make hereunder shall include, inter alia, damages,
judgments, settlements and costs, costs of investigation (excluding salaries of
officers or employees of the Corporation) and costs of defense of legal actions,
claims or proceedings and appeals therefrom, and costs of attachment or similar
bonds.


2. In the event of payment under this Agreement, the Corporation shall be
subrogated to the extent of such payment to all of the rights of recovery of
Indemnitee, who shall execute all papers required and shall do everything that
may be necessary to secure such rights, including the execution of such
documents necessary to enable the Corporation to effectively to bring suit to
enforce such rights.



1



--------------------------------------------------------------------------------





3. Notwithstanding the provisions of Paragraph 1, the Corporation shall not be
liable under this Agreement to make any payment in connection with any claim
made against the Indemnitee:


(a) for which payment is actually made to the Indemnitee under a valid and
collectible insurance policy, except in respect of any excess beyond the amount
of payment under such insurance;


(b) for which the Indemnitee is entitled to indemnity and/or payment by reason
of having given notice of any circumstance which might give rise to a claim
under any policy of insurance, the terms of which have expired prior to the
Effective Date of this Agreement;


(c) for which the Indemnitee is indemnified by the Corporation otherwise than
pursuant to this Agreement;


(d) based upon or attributable to the Indemnitee gaining in fact any
remuneration, personal profit or advantage to which he/she was not legally
entitled;


(e) for an accounting of profits made from the purchase or sale by the
Indemnitee of securities of the Corporation within the meaning of Section 16(b)
of the Securities Exchange Act of 1934 and amendments thereto or similar
provisions of any state statutory law or common law;


(f) brought about or contributed to by the dishonesty of Indemnitee; however,
notwithstanding the foregoing, Indemnitee shall be protected under this
Agreement as to any claims upon which suit may be brought against him/her by
reason of any alleged dishonesty on his/her part, unless a judgment or other
final adjudication thereof adverse to Indemnitee shall establish that he/she
committed acts of active and deliberate dishonesty with actual dishonest purpose
and intent which were material to the cause of action so adjudicated; or


(g) if a final decision by a court having jurisdiction in the matter shall
determine that such payment is not lawful.


4. Contribution. If indemnification is unavailable for any reason other than
those set forth in sub-paragraphs (a) through (g) of Paragraph 3, then in
respect of any threatened, pending or completed action, suit or proceeding in
which the Corporation is jointly liable with Indemnitee (or would be if joined
2



--------------------------------------------------------------------------------





in such action, suit or proceeding), the Corporation shall contribute to the
amount of expenses (including attorneys' fees), judgments, fines and amounts
paid in settlement actually and reasonably incurred and paid or payable by
Indemnitee in such proportion as is appropriate to reflect (i) the relative
benefits received by the Corporation on the one hand and Indemnitee on the other
from the transaction from which such action, suit or proceeding arose; and (ii)
the relative fault of the Corporation on the one hand and of Indemnitee on the
other in connection with the events which resulted in such expenses, judgments,
fines or settlement amounts, as well as any other relevant equitable
considerations. The relative fault of the Corporation on the one hand and of
Indemnitee on the other shall be determined by reference to, among other things,
the parties' relative intent, knowledge, access to information and opportunity
to correct or prevent the circumstances resulting in such expenses, judgments,
fines or settlement amounts. The Corporation agrees that it would not be just
and equitable if contribution pursuant to this Paragraph 4 were determined by
pro-rata allocation or any other method of allocation which does not take
account of the foregoing equitable considerations.


5. Promptly after receipt by Indemnitee of notice of the commencement of any
action, suit or proceedings, Indemnitee will, if a claim in respect thereof is
to be made against the Corporation under this Agreement, notify the Corporation
of the commencement thereof; but the omission to so notify the Corporation will
not relieve it from any liability which it may have to Indemnitee otherwise than
under this Agreement. With respect to any such action, suit or proceedings as to
which Indemnitee notifies the Corporation of the commencement thereof:


(a) the Corporation will be entitled to participate therein at its own expense;


(b) except as otherwise provided below, to the extent that it may wish, the
Corporation jointly with any other indemnifying party similarly notified will be
entitled to assume the defense thereof. After notice from the Corporation to
Indemnitee of its election to assume the defense thereof, the Corporation will
not be liable to Indemnitee under this Agreement for any legal or other expenses
subsequently incurred by Indemnitee in connection with the defense thereof,
other than reasonable costs of investigation or as otherwise provided below.
Indemnitee shall have the right to employ his/her counsel in such action, suit
or proceedings, but the fees and expenses of such counsel incurred after notice
from the Corporation of its assumption of the defense thereof shall be at the
expense of Indemnitee, unless (i) the employment of counsel by Indemnitee has
been authorized by the Corporation, (ii) Indemnitee shall have reasonably
concluded that there is a conflict of interest between the Corporation and
Indemnitee in the conduct of the defense of
3



--------------------------------------------------------------------------------





such action, or (iii) the Corporation shall not in fact have employed counsel to
assume the defense of such action, in each of which cases the fees and expenses
of counsel shall be at the expense of the Corporation. The Corporation shall not
be entitled to assume the defense of any action, suit or proceedings brought by
or on behalf of the Corporation or as to which Indemnitee shall have made the
conclusion provided for in (ii) above; and


(c) the Corporation shall not be liable to indemnify Indemnitee under this
Agreement for any amounts paid in settlement of any action or claim effected
without the Corporation’s written consent. The Corporation shall not settle any
action or claim in any manner which would impose any penalty or limitation on
Indemnitee without Indemnitee's written consent. Neither the Corporation nor
Indemnitee will unreasonably withhold consent to any proposed settlement.


6. In the event that Indemnitee employs his/her own counsel pursuant to
Paragraph 5(b) above, the Corporation shall advance to Indemnitee, prior to any
final disposition of any threatened or pending action, suit or proceeding,
whether civil, criminal, administrative or investigative, any and all reasonable
expenses (including legal fees and expenses) incurred in investigating or
defending any such action, suit or proceeding within ten (10) days after
receiving copies of invoices presented to Indemnitee for such expenses.
Indemnitee shall reimburse the Corporation for all reasonable expenses paid by
the Corporation in defending any civil or criminal action, suit or proceeding
against Indemnitee, in the event and only to the extent that a final decision by
a court having jurisdiction in the matter shall determine that it is unlawful
for Indemnitee to be indemnified by the Corporation for such expenses.


7. The Corporation expressly confirms and agrees that it has entered into this
Agreement and assumed the obligations imposed on the Corporation hereby in order
to induce Indemnitee to continue as an Executive of the Corporation, and/or as
an officer of any subsidiary of the Corporation, and acknowledges that
Indemnitee is relying upon this Agreement in continuing in such capacity. In the
event Indemnitee is required to bring any action to enforce rights or to collect
monies due under this Agreement and is successful in such action, the
Corporation shall reimburse Indemnitee for all of his/her reasonable fees and
expenses in bringing and pursuing such action.


8. Each of the provisions of this Agreement is a separate and distinct agreement
and independent of the others, so that if any provision hereof shall be held to
be invalid or unenforceable for any reason, such invalidity or unenforceability
shall not affect the validity or enforceability of the other provisions hereof.


4



--------------------------------------------------------------------------------





9. This Agreement shall be interpreted and enforced in accordance with the laws
of the State of Delaware.


10. This Agreement shall be binding upon Indemnitee and upon the Corporation,
its successors and assigns, and shall inure to the benefit of Indemnitee,
his/her heirs, personal representative(s) and assigns and to the benefit of the
Corporation, its successors and assigns.


11. No amendment, modification, termination or cancellation of this Agreement
shall be effective unless in writing signed by both parties hereto.

5



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed this Agreement on and as of
the Effective Date first written above.


LIVERAMP HOLDINGS, INC.






By:
[insert name & title]




______________________________________
Indemnitee




6

